DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/19/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claim(s)s 1, 5 and 8-10 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Yu (CN 208890880 U).
Regarding claim 1, Yu discloses an apparatus (figures 1-5, an omnidirectional protection anti-falling mobile phone toughened membrane sleeve), comprising: at least one digital device protective case including a magnet coupled digital device protective case (figures 1-4, magnets 342 with a front frame 3 and magnets 342 with a back frame 4, lines 8-9 summery of invention section and line 13 of example 1 ); a front magnet coupled case bumper of the magnet coupled digital device protective case including a plurality of magnets (figures 1 and 3, the magnets 342 of the front frame 3; example 1, lines 13-14, “…the front frame 3 … is uniformly provided with multiple magnets 342”); a back magnet coupled case bumper of the magnet coupled digital device protective case including a plurality of magnets (figure 1, the magnets 342 of the  back frame 4; example 1, lines 13-14,  “…the front frame 3 and the rear frame is uniformly provided with multiple magnets 342“); a tempered glass front face for coupling to the front magnet coupled case bumper (figures 1 and 3, a front film 1; example 1, lines 22-23, “…the front … film (1) … comprises a high transparent tempered glass layer 122”. The tempered glass front face (i.e., the front film 1) for coupling to the front magnet coupled case bumper (i.e., the front frame 3)); and a tempered glass back for coupling to the back magnet coupled case bumper (figures 1 and 3, a back film 2; example 1, lines 22-23, “…the front of said toughened film (1) and the steel back film 2 comprises a high transparent tempered glass layer 122” The tempered glass back (i.e., the front film 1) for coupling to the back magnet coupled case bumper (i.e., the front frame 3))).

Regarding claim 4, and as applied claim 1 above, Yu further discloses  wherein the magnet coupled digital device protective case includes the plurality of magnets fully recessed into one magnet coupled case bumper material leaving a recessed receptacle (example 1, lines 13-15, “…front frame 3 and rear frame 4 magnet 342 the position corresponding to the front frame 3 and rear frame 4 are provided with a recess of the holding magnet 342.”). 	Regarding claim 5, and as applied claim 1 above, Yu further discloses wherein the magnet coupled digital device protective case includes the plurality magnets partially recessed into an opposing magnet coupled case bumper leaving a protruding portion of each magnet to fit into a recessed receptacle (example 1, lines 13-15, a recess for holding magnets 342).
 	Regarding claim 8, and as applied claim 1 above, Yu further discloses wherein the front magnet coupled case bumper is made of at least one suitable protective case material including a soft flexible plastic, a soft flexible rubber material, a hard setting plastic, tempered glass, a metal (claim 4 and summery of invention section, line 21,  “…the front frame  and the rear frame is TPU soft or PET soft frames“). 	Regarding claim 9, and as applied claim 1 above, Yu further discloses wherein the back magnet coupled case bumper is made of at least one suitable protective case material including a soft flexible plastic, a soft flexible rubber material, a hard setting plastic, tempered glass, a metal (claim 4 and summery of invention section,  line 21,  “…the front frame  and the rear frame is TPU soft or PET soft frames“). 	Regarding claim 10, and as applied claim 1 above, Yu further discloses wherein the front magnet coupled case bumper and back magnet coupled case bumper includes a glue ledge for coupling a tempered glass using a glue or adhesive (example 1, lines 35-37,  AB glue)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (CN 208890880 U).
Regarding claim 2, and as applied claim 1 above, Yu further discloses wherein the magnet coupled digital device protective case includes the front magnet coupled case bumper including embedding a plurality of magnets recessed into the front magnet coupled case bumper (see figure 3, the magnets 342 on the front frame 3, example 1, lines 13-14) except for one magnetic pole exposed. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the front magnet coupled case bumper with one magnetic pole exposed, since it has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
 	 	Regarding claim 3, and as applied claim 1 above, Yu further discloses wherein the magnet coupled digital device protective case includes the back magnet coupled case bumper including embedding a plurality of magnets recessed into the back magnet coupled case bumper with one magnetic opposite to a magnetic pole of the front magnet coupled case bumper (see figure 1, the magnets 342 on the back frame 4, example 1, lines 13-14) except for one magnetic pole exposed. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the back magnet coupled case bumper with one magnetic pole exposed opposite to a magnetic pole of the front magnet coupled case bumper, since it has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
 	
4.	Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (CN 208890880 U) in view of Hamel et al (U.S. Patent Pub. # US 2015/0248958 A1).
 Regarding claim 6, and as applied claim 1 above, Yu does not explicitly disclose wherein the magnet coupled digital device protective case includes magnets made of a ferromagnetic metal including iron, nickel or cobalt, ceramic and flexible materials. 	Hamel et al discloses magnets made of a ferromagnetic metal including iron, nickel or cobalt, ceramic and flexible materials (paragraphs 0024 and 0026). 	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement a magnetic assembly in digital device protective case of Yu made of a ferromagnetic metal including iron, nickel or cobalt, ceramic and flexible materials as taught by Hamel et al by design choice preference.
Regarding claim 7, and as applied claim 1 above, Yu does explicitly disclose wherein the magnet coupled digital device protective case includes embedding a redirecting shield into the front magnet coupled case bumper and the back magnet coupled case bumper for redirecting lines of flux of the plurality of magnets away from a digital device including a phone to prevent magnet interference with digital device functions. 	Hamel et al discloses a magnet coupled digital device protective case includes embedding a redirecting shield into a case for redirecting lines of flux of the plurality of magnets away from a digital device (paragraphs 0006, 0026 and 0037, “…magnetic …shunt acts to redirect magnetic field lines from a direction away from the attraction plate in a direction towards the attraction plate”). 	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate a redirecting magnetic shield/shunts of Hamel et al into the front magnet coupled case bumper and the back magnet coupled case bumper of Yu in order to redirect the magnetic field in a desired direction and to provide an increase in overall magnetic attraction with individual magnets of reduced size or reduced magnetization (Hamel et al, paragraphs 0006 and 0009).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATUMA G SHERIF/Examiner, Art Unit 2649                                                                                                                                                                                                        
/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649